Citation Nr: 1818209	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease, claimed as a heart disability, to include as secondary to ionizing radiation exposure in service.  

2.  Entitlement to service connection for a lung disability, claimed as a paralyzed lung, to include as secondary to a heart disability.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1946 to September 1949 and from December 1952 to October 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2017, the Board reopened and remanded the claim for service connection for a heart disorder.  Additionally, service connection for a lung disability was remanded in January 2017 for additional development.  The matters were again before the Board in November 2017 when they were remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran participated in Operation TUMBLER-SNAPPER, a 1952 nuclear test series, and is therefore a "radiation-exposed veteran."  

2.  The Veteran's arteriosclerotic heart disease did not have its clinical onset in service or manifest to a compensable degree within one year of separation from service, and is not otherwise related to service, to include ionizing radiation exposure therein.  

3.  The Veteran's lung disability did not have its clinical onset in service and is not otherwise related to service, to include ionizing radiation exposure therein, and was not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for arteriosclerotic heart disease are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).  

2.  The criteria for entitlement to service connection for a lung disability are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.311 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Service connection for a disability claimed to result from radiation exposure during service can be demonstrated in one of three ways.  First, there are 21 types of cancer that are presumptively service connected when the claimant is a "radiation-exposed veteran" within the meaning of 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" that are eligible for service connection provided that certain conditions are met.  Third, direct service connection can be established.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Davis v. Brown, 10 Vet. App. 209, 211 (1997).  

Section 3.311 provides special procedures for VA to follow for those veterans seeking compensation for diseases related to exposure to radiation in service.  First, it must be established that the veteran suffers from a radiogenic disease.  38 C.F.R. § 3.311(b)(2).  The disease must manifest within a specified time period; in this case, "5 years or more after exposure."  38 C.F.R. § 3.311(b)(5)(iv).  Once established, VA must obtain a dose assessment.  38 C.F.R. § 3.311(a) ("In all claims in which it is established that a radiogenic disease first became manifest after service . . . and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses").  After it is determined from the dose assessment that the veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  Hilkert v. West, 12 Vet. App. 145, 148 (1999) (en banc), aff'd per curiam, 232 F.3d 908 (Fed. Cir. 2000) (table); 38 C.F.R. § 3.311(b).  

The Veteran asserts that he is entitled to service connection for heart disabilities and a lung disability as related to service and secondary to his heart disabilities, to include as due to ionizing radiation exposure during service.  He has been diagnosed with coronary artery disease, coronary artery bypass grafting, congestive heart failure, atrial fibrillation, and a cardiac pacemaker, with coronary artery disease qualifying within the definition of ischemic heart disease.  See July 2007 VA heart conditions examination.  He has also been diagnosed with left pleural effusion status post pleurodesis.  See July 2007 VA respiratory conditions examination.  

In regards to radiation exposure during service, the Veteran's military personnel records support that he participated in Operation TUMBLER-SNAPPER, conducted at the Nevada Test Site in 1952.  Thus, the Veteran qualifies as a "radiation-exposed veteran" under 38 C.F.R. § 3.309.  However, the Veteran's diagnosed heart disabilities and lung disability are not diseases subject to presumptive service connection under 38 C.F.R. § 3.309(d), and thus the Veteran is not entitled to presumptive service connection under such criteria.  

The Veteran may also establish service connection for his heart disabilities and lung disability under 38 C.F.R. § 3.311, provided that the disabilities in question are "radiogenic diseases."  38 C.F.R. § 3.311(b)(2).  Review of the diseases listed under 38 C.F.R. § 3.311(b)(2) does not include the Veteran's heart and lung disabilities, and thus 38 C.F.R. § 3.311 and the special provisions therein are not applicable to the Veteran's case.  

As noted above, the Veteran may establish service connection for his heart disabilities and lung disability on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In this regard, the Board notes that the only competent evidence of record addressing a potential relationship between the Veteran's radiation exposure and his heart and lung disabilities is that reflected in the January 2018 VA examination addendum opinion, which is against the claim.  (The Board acknowledges that the Veteran was provided a VA examination in July 2017, but the Board finds such examination and opinion against the claim to be inadequate as the opinion did not address all diagnosed heart disabilities and the opinion was conclusory in nature.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).)  Following review of the Veteran's claims folder, in which it was acknowledged the Veteran was exposed to ionizing radiation and noted the August 2013 dosing assessment by the Defense Threat Reduction Agency and U.S. Strategic Command Center for Combating Weapons of Mass Destruction, the examiner also cited a medical study that indicated radiation exposure of the heart with an average equivalent single dose of approximately 2 Gray (Gy) significantly increased the risk of developing ischemic heart disease more than 10 years after radiation.  The examiner noted that beta rays do not penetrate to internal organs such as the heart.  Moreover, the Veteran's noted dose estimate of 16.5 rem of gamma plus neutron radiation is equivalent to 16.5 centigray (cGy), a dose far smaller (0.17) than the 2Gy expected to increase the risk of ischemic heart disease, and thus it was less likely as not that the Veteran's ischemic heart disease (i.e., coronary artery disease) was caused by exposure to ionizing radiation during military service.  See https://www.remm.nlm.gov/radmeasurement.htm (for conversion of Gray into centigray).  The examiner also opined that the Veteran's diagnosed congestive heart failure, coronary artery bypass graft, atrial fibrillation, pacemaker are all sequelae of his coronary artery disease and thus were not caused by ionizing radiation exposure.  Moreover, the left pleural effusion status post pleurodesis was less likely as not due to exposure to ionizing radiation during military service as the condition is sequelae of the Veteran's coronary artery bypass graft.  The Board finds the January 2018 VA examination addendum opinion to be the most probative evidence of record, and persuasive in this appeal.  As there is no evidence in support of the Veteran's claim, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

Moreover, as the heart disabilities were not diagnosed until many decades after service and there is no indication of any manifestations of heart disease during service sufficient to identify the disease entity, presumptive service connection and service connection based on continuity of symptomatology are not warranted. 
38 C.F.R. §§ 3.303 (b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To the extent the Veteran contends that his lung disability is secondary to his heart disabilities, inasmuch as this opinion finds that the preponderance of the evidence is against service connection for his heart disabilities, the Veteran's secondary theory of entitlement has no merit.  38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

Thus, the preponderance of the evidence is against a finding that the Veteran's current heart disabilities and lung disability manifested in service (or, in the case of disease, within one year after separation), or are otherwise related to service, to include exposure to ionizing radiation.  In doing so, the Board does not question the sincerity of the Veteran's conviction that he incurred each of these conditions during or as a consequence of his military service, or that they are etiologically related to his conceded in-service exposure to ionizing radiation.  However, as a lay person, the Veteran is not competent to opine on the matter of a nexus between his active service and his current heart and lung disabilities, as such is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the benefit of the doubt doctrine is of no benefit to the Veteran, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to service connection for arteriosclerotic heart disease is denied.  

Entitlement to service connection for a lung disability is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


